Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
2.	Claims 39-42, 44-50, 54 and 60 are all the claims.
3.	Claims 39-42, 44-50, 54 and 60 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 8/4/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Drawings
5.	The replacement drawing sheets for sheets 1/12 thru 12/12 were received on 7/25/2022.  These drawings are accepted.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
a) The IDS of 8/4/2022 does not contain references that are material art to the claims nor do the references affect or alter the patentability determination made in the Notice of Allowance of 5/4/2022.
b) The VH/VL sequence combinations are free from the art: LINKED SEQ ID NO 72, 73 AND 74 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 72, 75 AND 76 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 77, 78 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 72, 80 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82; and LINKED SEQ ID NO 77, 75 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82.
	The VH/VL sequence combinations are free from the art: SEQ ID NO 18 and 69; SEQ ID NO 1 and 69; SEQ ID NO 6 and 69; SEQ ID NO 13 and 69; SEQ ID NO: 39 and 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 39-42, 44-50, 54 and 60 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643